Undercofler, Justice.
In 1971 the appellants gave a quitclaim deed to certain property in Gwinnett County to Mrs. Candler Craig and Mrs. Eugenia C. McGee. Appellants’ interest in the property was claimed as heirs of S. N. McGee, deceased. Appellants now seek to set aside the quitclaim deed on the basis of "mistake.” In McGee v. Craig, 230 Ga. 553 (198 SE2d 165) this court affirmed a jury verdict which found that S. N. McGee had conveyed by *508parol contract all of his right in the subject property in the year 1957. However, only one member of the McGee family was a party to that litigation. The trial court in the instant case granted appellees’ motion for summary judgment. The appellees’ motion for summary judgment was based on the pleadings in this case and the depositions, admissions on file, the pleadings, record and transcript of the previous litigation which had been filed by one of the McGee heirs. The trial court granted the appellees’ motion for summary judgment. This appeal followed. Held:
Submitted November 15, 1973
Decided December 3, 1973.
Gibson Dean, II, Joseph E. Cheeley, Jr., for appellants.
Webb, Fowler & Tanner, W. Howard Fowler, R. F. Duncan, for appellees.
The validity of the 1971 quitclaim deed was not litigated in McGee v. Craig, supra. However, the depositions of the appellants taken in that case and considered by the trial court on the motion for summary judgment in this case demand a finding that there was no mistake in the execution of that instrument. Accordingly, the trial court did not err in granting the appellees’ motion for summary judgment.
Where the trial court is right for any reason, its judgment will be affirmed.

Judgment affirmed.


All the Justices concur.